*** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-29036
                                                              24-APR-2015
                                                              08:12 AM




           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                                ---o0o---


             BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,
                 Petitioners/Plaintiffs-Appellees,

                                    vs.

                       MICHAEL BORNEMANN, M.D.,
                   Respondent/Defendant-Appellant,

                                    and

       PAZ FENG ABASTILLAS, also known as PAZ A. RICHTER;
 ROBERT A. SMITH, personally; ROBERT A. SMITH, Attorney at Law,
          a Law Corporation; STANDARD MANAGEMENT, INC.;
        U.S. BANCORP MORTGAGE COMPANY, an Oregon company;
                     Respondents/Defendants.


                               SCWC-29036

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 29036; CIV. NO. 93-3974)

                             APRIL 24, 2015

     RECKTENWALD, C.J., NAKAYAMA, McKENNA AND POLLACK, JJ.,
    AND CIRCUIT JUDGE TRADER, IN PLACE OF ACOBA, J., RECUSED

                OPINION OF THE COURT BY NAKAYAMA, J.

          Since 1993, Dr. Michael Bornemann has claimed lawful

ownership of a property that was fraudulently transferred to him
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

as part of a conspiracy to prevent Benjamin and Tamae Kekona from

collecting on a judgment.      Three separate juries have found that

Bornemann’s defense was not credible and that significant

punitive sanctions were necessary.        The issue in this case is

whether the Intermediate Court of Appeals (ICA) gravely erred

when it held that a $1,642,857.13 punitive damages award was

grossly excessive and in violation of Bornemann’s Fourteenth

Amendment rights.    We hold that Bornemann’s conduct justified the

entirety of the punitive damages award imposed by the third jury.

                              I. BACKGROUND

A. Factual Background

          In the late 1980s, Petitioners/Plaintiffs-Appellees

Benjamin Paul Kekona and Tamae M. Kekona (the Kekonas) sold a

North Shore tour business that they had operated for many years

so that they could retire to a home that they purchased on the

island of Hawai#i.    The Kekonas met Defendants Dr. Paz Feng

Abastillas (Abastillas or Paz) and Robert A. Smith (Smith) in

conjunction with the sale of the tour business, and Abastillas

convinced them to serve as passive investors in a business

operating a tram at Hanauma Bay.         From the start, Abastillas and

Smith mishandled the tram business, which forced the Kekonas out

of retirement and into day-to-day management of the tram

operations.   Nonetheless, Abastillas and Smith filed a lawsuit

(the Hanauma Bay case) against the Kekonas.          Following a 1993



                                     2
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

jury trial, the Kekonas prevailed on all of Abastillas and

Smith’s claims.     Additionally, the Kekonas obtained a substantial

judgment on various cross claims that was later reduced to

$191,828.27.

            The jury rendered its verdict on May 25, 1993.           On

May 26, 1993, Abastillas deeded her interest in 1212 Nuuanu

Avenue, Apartment #1809, Honolulu, Hawai#i (the Honolulu Park

Place or HPP property) to Respondent/Defendant-Appellant Dr.

Michael Bornemann (Bornemann).        On June 1, 1993, Abastillas and

Smith deeded their primary residence at 47-186 Kamehameha

Highway, Kâne#ohe, Hawai#i (the Kâne#ohe property) to Bornemann.1

Bornemann also signed a blank security agreement on June 1, 1993,

loaning an unspecified sum to Smith.         The agreement referenced an

appendix that allegedly listed the collateral for the loan.

However, no appendix was attached.2        Finally, on June 2, 1993,

Bornemann took a security interest in various articles of

Abastillas and Smith’s personal property, allegedly in exchange

for a $19,888 loan.3

      1
            Two quitclaim deeds were recorded at the Bureau of Conveyances:
(1) a quitclaim deed transferring the interest of Standard Management, Inc.
and Robert A. Smith, Attorney at Law, a Law Corporation in the Kâne ohe
property to Abastillas; and (2) a quitclaim deed transferring Abastillas’
interest in the Kâne ohe property to Bornemann.
      2
            At trial, the Kekonas alleged that the blank security agreement
was created to protect any residual assets that Abastillas and Smith had
neglected to shield from the Kekonas’ judgment.
      3
            The loan was recorded at the Bureau of Conveyances on June 2,
1993, and was secured by assorted personal effects including, for example, a
washing machine, a small clock, worn lamp shades, an old toaster, and various
other household goods.

                                      3
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

            The Kekonas filed the instant lawsuit against

Abastillas, Smith, and their related companies on October 13,

1993.    Bornemann was named as a co-defendant.         The Kekonas

alleged, among other things, that the HPP and Kâne#ohe properties

were fraudulently transferred in violation of Hawai#i Revised

Statutes (HRS) chapter 651C.4       The Kekonas also claimed that

Abastillas’s notarization of the deed that transferred the

Kâne#ohe property from Smith’s law corporation to herself

constituted an illegal notarization because a notary cannot

lawfully notarize a transfer to which she is the beneficiary.

            Upon receipt of the lawsuit, Bornemann, Abastillas, and

Smith took several steps to make the conveyance of the Kâne#ohe

property appear legitimate.       On October 25, 1993, the defendants

executed two properly notarized confirmatory quitclaim deeds that

     4
            HRS § 651C-4(a) (1985) provided then as it does now:

            (a) A transfer made or obligation incurred by a debtor is
            fraudulent as to a creditor, whether the creditor’s claim
            arose before or after the transfer was made or the
            obligation was incurred, if the debtor made the transfer or
            incurred the obligation:

               (1) With actual intent to hinder, delay, or defraud any
               creditor of the debtor; or

               (2) Without receiving a reasonably equivalent value in
               exchange for the transfer or obligation, and the debtor:

                  (A) Was engaged or was about to engage in a business
                  or a transaction for which the remaining assets of the
                  debtor were unreasonably small in relation to the
                  business or transaction; or

                  (B) Intended to incur, or believed or reasonably
                  should have believed that the debtor would incur,
                  debts beyond the debtor’s ability to pay as they
                  became due.

                                      4
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

specifically acknowledged “a challenge to the validity of

notarizations and acknowledgments to [the prior] quitclaim

deeds.”5   Abastillas and Bornemann also allegedly doctored their

tax returns and filed amendments to prior tax returns to reflect

a legitimate conveyance of the Kâne#ohe property.

            Finally, Smith and Abastillas attempted to obscure the

fact that although they had been living in the Kâne#ohe property

since they transferred it to Bornemann, they had not paid any

rent prior to receiving the Kekonas’ complaint.           On October 18,

1993, Smith sent Bornemann a check to cover back rent from June

and July of 1993.     The amount of the monthly rent was the same

amount as the monthly mortgage payment, and thus, functioned as a

“pass-through” payment.       Smith sent Bornemann a second rent check

on November 14, 1993.

             Six months later, Smith sent Bornemann a letter

acknowledging that he and Abastillas owed eight months of back

rent.   Because Smith claimed to be insolvent, he “assigned” to

Bornemann his ownership interest in a timeshare with Vacation

Internationale, Ltd. and his rights to one week at a Colorado

resort.    Smith represented that the value of the two vacation

timeshares was $12,000.       However, it appears that Bornemann had

already acquired those interests on June 7, 1993, when he

delivered a $12,000 check that was made payable to Smith and

      5
            Both confirmatory quitclaim deeds were recorded in the Bureau of
Conveyances on October 27, 1993.

                                      5
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

“VI”.     The Kekonas alleged that “VI” was an acronym for Vacation

Internationale, Ltd.

B.    Procedural History

             The first jury trial was held in the Circuit Court of

the First Circuit (circuit court) in May of 1999.6             At the close

of trial, the jury returned a verdict in favor of the Kekonas.

The jury found, among other things, that Abastillas, Smith, and

their associated companies had transferred the HPP and the

Kâne#ohe properties with the actual intent of delaying or

defrauding the Kekonas, and that Bornemann had not received the

properties in good faith or for reasonably equivalent value.

The jury awarded a panoply of general and special damages, and

imposed $250,000 in punitive damages against each of the

defendants.     Following post-trial motions, the circuit court

found that the punitive damages award against Bornemann was

excessive and ordered a new trial unless the Kekonas consented to

reduce the punitive award to $75,000.7

             The Kekonas did not agree to the remittitur and

proceeded to a second trial.8        Following retrial, the second jury

imposed a $594,000 punitive award against Bornemann.              Bornemann

filed a motion for new trial and/or to eliminate or reduce

punitive damages, which the court denied.           The court entered a
      6
             The Honorable Rhonda A. Nishimura presided.
      7
            The circuit court did not reduce the punitive damages awarded
against any of the other defendants.
      8
             The Honorable Victoria S. Marks presided.

                                       6
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

final judgment that included the $594,000 punitive damages award

on February 26, 2001.      Bornemann timely appealed to the ICA.

            Before the ICA, Bornemann raised six arguments, three

of which relate to the instant appeal.          He first argued that

punitive damages should not be available in fraudulent conveyance

cases.     Bornemann also argued that even if punitive damages were

available, the circuit court should have reduced the punitive

damages award because it was grossly excessive.           Finally,

Bornemann argued that the circuit court erred when it instructed

the jury that fraudulent transfers could be proven by a

preponderance of the evidence rather than by clear and convincing

evidence.    On June 8, 2006, the ICA affirmed the circuit court’s

judgment in part, including the punitive damages award.9

            On appeal to this court, Bornemann argued that the ICA

erred by affirming the $594,000 award of punitive damages against

him and by failing to require the circuit court to instruct the

jury that fraudulent transfers must be proven by clear and

convincing evidence.      We held that although punitive damages

could be imposed to punish fraudulent transfers, the proper

evidentiary standard for determining whether a fraudulent

transfer took place was proof by clear and convincing evidence.

Kekona v. Abastillas, 113 Hawai#i 174, 179, 182, 150 P.3d 823,

828, 831 (2006).     Accordingly, we remanded the case to the


      9
            Benjamin Kekona died while the first appeal to the ICA was
pending.

                                      7
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

circuit court for a new trial under the clear and convincing

evidence standard.      We did not address whether the punitive

damages award was grossly excessive.

C.    The Third Trial and Subsequent Appeal to the ICA

            The third trial began in late December of 2007.10

On the first day of trial, the Kekonas called Bornemann as a

witness to establish the circumstances surrounding the various

deeds that he had signed to acquire the Kâne#ohe and HPP

properties.     In regard to the Kâne#ohe property, Bornemann

asserted that he had loaned Abastillas in excess of $300,000, and

that Abastillas had deeded him the Kâne#ohe property when it

became clear that she would be unable to pay all of her

creditors.     In regard to the HPP property, a rental condominium,

Bornemann asserted that he had paid part of the down payment on

the property and that he had also paid off a substantial portion

of the mortgage, a fact that was supported by exhibits he

introduced into evidence.        Bornemann asserted that all of these

transactions began well before the Kekonas won their judgment

against Abastillas and Smith, and that he had no knowledge of

that judgment at the time of the challenged transactions.

            To rebut Bornemann’s assertions, counsel for the

Kekonas called various witnesses to establish that Bornemann’s

loans to the Kekonas were concocted post-hoc as part of a


      10
            The Honorable Victoria S. Marks presided.

                                       8
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

conspiracy to shelter assets from the Kekonas’ judgment.            Tax

expert John Candon (Candon) explained that real estate

depreciation allowances provide rental property owners

substantial income tax deductions and that the IRS requires

individuals to take such deductions.        Candon opined that

Bornemann’s federal tax returns did not reflect ownership of

either the Kâne#ohe property or HPP property prior to the

Kekonas’ 1993 judgment.     The Kekonas also introduced evidence

that Bornemann attempted to cover up his role in the conspiracy

by filing a sham lawsuit against Abastillas and Smith in

September of 2000.    Counsel for the Kekonas noted that this

lawsuit was later dismissed for failure to prosecute.

          Finally, counsel for the Kekonas impeached Bornemann’s

credibility through extensive adverse examination.           For example,

Bornemann testified that he loaned Abastillas tens of thousands

of dollars but that he had no idea what the money was going to be

used for, whether Abastillas had provided promissory notes,

whether he had charged interest, or whether Abastillas had repaid

those loans.   Bornemann testified that Abastillas called him and

asked for $126,000 one week before the original jury returned its

verdict but that he couldn’t recall what she planned to use the

money for or if he had even asked.        Bornemann testified that when

he discovered that Abastillas had lost her lawsuit with the

Kekonas, he accepted a hasty transfer of the Kâne#ohe property



                                     9
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

without escrow, title investigation, or inquiry into the legal

significance of a quitclaim deed, simply because he trusted

Abastillas.    Most strikingly, Bornemann admitted that after he

received and reviewed the Kekonas’ fraudulent transfer lawsuit,

he re-executed confirmatory deeds to the property without

consulting an attorney to determine the legality of his continued

actions.    The Kekonas used these examples to establish a primary

theme, that Bornemann’s claimed ignorance reflected “a serious

problem with accepting responsibility for his actions.”

            With respect to punitive damages, counsel for the

Kekonas asked Mrs. Kekona what justified her request for a

$2,000,000 award.     She explained: “One million for me and one

million for my husband. . . . [W]e need to have Dr. Bornemann

punished.    We need to have that so that he does not ever again

. . . conspire to withhold property and prevent people from

collecting on their judgments and, uh, causing people so much

agony.”    Counsel continued:
            Q: Mrs. Kekona, are there any monetary reasons why you’re
            asking for one million for Ben and one million for you?

            A: The mon – yes, there is. For this case alone, which is
            not including this instant case, we owe in lawyers fees
            $600,000 plus 20 percent . . . of whatever judgment we win,
            if any.

            Mrs. Kekona also testified about the impact that years

of litigation and the inability to recover on the original

judgment had on her and on her husband:
            Q: Mrs. Kekona, did you ever get to retire to Hilo in –-

            A: We went back and forth to Hilo, but, uh, we lost our

                                        10
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

          home.

          Q: How did you lose your homes?

          . . . .

          A: We lost our home, first the one on Volcano was $79,000,
          and then our dream retirement home in Hilo we lost. Uh, it
          was a three bedroom, one and a half acre home, and we were
          planning to retire there. But we had to use that to pay Mr.
          Eggers.

          Q: So you had to use --

          A: And not only that. We spent so many of our retirement
          years –- instead of enjoying our retirement we were spending
          it in court in litigation and all these problems.

          Q: Did you eventually have to move back, yourself, back to
          Honolulu?

          A: Yes. After my husband passed away . . . .

          Bornemann’s counsel cross-examined Mrs. Kekona

regarding attorney’s fees as follows:
          Q: I’d like to talk to you a minute about the attorney’s
          fees. Okay?

          A: Yes.

          Q: Do you [have] any bills, lawyer’s fees?

          A: We certainly do.

          Q: Where are they?

          A: Where are they?

          Q: Yes.

          A: I don’t have them with me, but we have it at home.

          Q: Hmm. And do you have any checks or any other indications
          of payments you’ve made?

          A: Yes, we do.

          Q: Where is that?

          A: We paid that every month.

          Q: Where are they?

          A: At home.

          . . . .


                                         11
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

          Q: The hundred thousand dollars that you said you’ve
          actually paid, is there any of that amount that you can
          identify as money that was expended for attorney’s fees just
          against Dr. Bornemann.

          A: No, I don’t think so.

          In closing argument to the jury, the Kekonas requested

compensation “for a 14 year journey through the Court system.”

Counsel stressed the length of the conspiracy and Bornemann’s

unwillingness to take responsibility for his own actions as

factors supporting a $2,000,000 punitive damages request:
          How long does this conspiracy to defraud go on? It goes on
          until 1999, when Dr. Bornemann, who that year had adjusted
          gross income of . . . 279,000 dollars, allows the [Kâne#ohe]
          property to go in foreclosure. . . . Why? Because Smith and
          Abastillas were still living there. Were they paying rent?
          And if so, then Dr. Bornemann was keeping it.

          If they were not paying rent, why do we not see any letters
          going to the tenants saying hey, you’re not paying the rent.
          I can’t make my mortgage payments. The scam continued in
          [1999]. And remember, he said that well, his attorney told
          him to do it. Dr. Bornemann has a serious problem with
          accepting responsibility for his actions. And that’s a
          graphic example.

          And we come to the year 2000. Dr. Bornemann sues Abastillas
          and Smith. Why, this was a shocker. He says all kinds of
          stink things about him in that lawsuit. And he admits that
          that attorney told him well, this is to separate you out
          from Paz and Smith because oh, they’ve caused you a lot of
          problems. At the same time, Miss Abastillas is still going
          up to his house.

          Does that sound like a bona fide lawsuit? Or does it sound
          like a setup, a fraud, a shibai, something to mislead other
          people? And what happens to that lawsuit after it’s filed.
          It’s dismissed for failure to prosecute. And Dr. Bornemann
          again says that’s my attorney’s fault.

          Counsel also focused on the Kekonas’ financial

vulnerability and on their advanced age in support of a

substantial punitive award.      He stated:
          Mr. Kekona dies nine years into this case. He couldn’t see
          it through the end. Paz and Smith lived in that property
          for years and years following the filing of this lawsuit.
          Do you remember for probably for the most part they lived

                                     12
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

           rent free.

           . . . .

           You know, you get a judgment after four years of litigation.
           It’s so exhaustive that the attorney decides to take a
           sabbatical. How exhausting must that have been? Bill
           Eggers, the attorney, took a sabbatical after it was over.

           So the Kekonas wanted to collect a mere 191,000. They had
           to give their attorney two homes on the Big Island in
           payment of his fees. So they weren’t even getting back
           everything they lost. When they went to collect, they found
           interference of the first order. It was put there by Mr.
           Smith, Miss Abastillas, with their get-along, go-along
           accomplice, Dr. Bornemann.

           Counsel also noted that Bornemann’s net worth exceeded

$2.25 million dollars.     Counsel explained that Bornemann

attempted to take advantage of the Kekonas’ vulnerability by

engaging in a war of attrition: “I think it’s because of his

money.   But he didn’t care.     He could defeat this by use of his

money and resources.”     Counsel concluded by discussing what he

described as Bornemann’s misuse of the judicial system:
           I want to talk about respect for the law, respect for legal
           procedures. I have always felt this case is slightly
           misnomered in that it should be called interference with
           court procedures.

           . . . .

           There is no respect for the legal processes shown in this
           case. He didn’t respect it when he received the lawsuit.
           He went right ahead and signed more deeds. He didn’t
           respect it years later when his attorney filed . . . a
           shibai lawsuit against Paz and Smith. . . .

           I think this jury should keep in mind that as well educated
           as Dr. Bornemann is, everybody in America should have
           respect for the law. And I think that’s the point that this
           jury must make in this case. Unfortunately, the way we do
           it here is money. And that is why Mrs. Kekona personally
           and on behalf of her husband’s estate respectfully asks for
           the damages that we talked about earlier.

           At the close of trial, the jury found by clear and

convincing evidence that the transfer of the Kâne#ohe property


                                    13
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

was fraudulent.     However, the jury found that the Kekonas failed

to establish by clear and convincing evidence that the transfer

of the HPP property was fraudulent.         The jury awarded the Kekonas

$253,000 in special damages to compensate for the interest that

had accrued on the Kekonas’ initial $191,000 judgment.11            The

jury also imposed $1,642,857.13 in punitive damages.             Bornemann

filed a post-trial motion to amend judgment on the grounds that

the punitive damages award was grossly excessive and that

attorney’s fees should have been apportioned.           The circuit court

denied Bornemann’s motion and entered final judgment.

            Bornemann timely appealed to the ICA on February 28,

2008.   On appeal, Bornemann argued that the punitive damages

award was grossly excessive and in violation of his rights under

the Fourteenth Amendment.       Bornemann also argued that the

$253,000 special damages award constituted double recovery.               The

ICA agreed, concluding that a punitive award of $250,000 was

sufficient to punish Bornemann.        Accordingly, the ICA vacated the

punitive damages award and ordered the circuit court to provide

the Kekonas with the option to remit $1,392,857.10 in punitive

damages or proceed to a fourth jury trial.          The ICA also vacated

the $253,000 special damages award.

            The Kekonas timely filed an application for writ of

certiorari requesting this court’s review of the punitive damages

      11
            HRS § 478-3 (1986) provides: “Interest at the rate of ten per cent
a year, and no more, shall be allowed on any judgment recovered before any
court in the State, in any civil suit.”

                                     14
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

award.

                          II. STANDARDS OF REVIEW

            Two levels of review are applicable when a punitive

damages award is challenged as excessive.           The first inquiry

proceeds under state law, and the second, if raised, is governed

by federal due process standards.          See Cooper Indus., Inc. v.

Leatherman Tool Co., 532 U.S. 424, 450 (2001), (Ginsburg, J.,

dissenting) (explaining that Supreme Court precedent now

“requires lower courts to distinguish between ordinary common-law

excessiveness and constitutional excessiveness.”).

A.    Excessiveness Under State Law

            “Award or denial of punitive damages is within the

sound discretion of the trier of fact.           The trier of fact’s

decision to grant or deny punitive damages will be reversed only

for a clear abuse of discretion.”          Amfac, Inc. v. Waikiki

Beachcomber Inv. Co., 74 Haw. 85, 138, 839 P.2d 10, 36-37 (1992)

(internal citations omitted).         “The proper measurement of

punitive damages should be ‘[t]he degree of malice, oppression,

or gross negligence which forms the basis for the award and the

amount of money required to punish the defendant.’”             Kang v.

Harrington, 59 Haw. 652, 663, 578 P.2d 285, 293 (1978) (quoting

Howell v. Associated Hotels, 40 Haw. Terr. 492, 501 (1954)).

“[T]he inquiry on review is limited to whether, ‘upon the

evidence adduced, reasonable men [and women] could have come to



                                      15
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

the same conclusion as the jury, or the trial court in a jury-

waived case.’”      Romero v. Hariri, 80 Haw. App. 450, 458, 911 P.2d

85, 93 (1996) (quoting Lima v. Tomasa, 42 Haw. 478, 483 (1958)).

B.    Federal Due Process Review

            An award of punitive damages implicates rights that are

guaranteed by the Due Process Clause of the Fourteenth Amendment

to the United States Constitution.          See BMW of N. Am., Inc. v.

Gore, 517 U.S. 559, 562 (1996) (“The Due Process Clause of its

own force . . . prohibits the States from imposing ‘grossly

excessive’ punishments on tortfeasors.”).           “[T]he question

whether a punitive damages award is constitutionally excessive

calls for the application of a constitutional standard to the

facts of a particular case, and in this context de novo review of

that question is appropriate.”         Cooper Indus., 532 U.S. at 435

(quoting United States v. Bajakajian, 524 U.S. 321, 336-37

(1983)).
                              III. DISCUSSION

A.    State Law Principles

            A punitive damages award is an extraordinary remedy and

is only imposed when “the defendant’s wrongdoing has been

intentional and deliberate, and has the character of outrage

frequently associated with crime.”          Masaki v. Gen. Motors Corp.,

71 Haw. 1, 6, 780 P.2d 566, 570 (1989) (internal quotation marks

and citation omitted).       The fundamental purpose of punitive



                                      16
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

damages is to “punish[] the defendant for aggravated misconduct

and [to] deter[] the defendant and others from engaging in like

conduct in the future.”      Id. at 12, 780 P.2d at 573; see also,

Kang, 59 Haw. at 660, 578 P.2d at 291; Howell, 40 Haw. Terr. at

499.   “In such circumstances, utilizing the civil law to shape

social behavior is both logical and desirable.”          Id. at 9, 780

P.2d at 571 (internal quotation marks and citation omitted).

           Because punitive sanctions are quasi-criminal in

nature, Hawai#i imposes special safeguards to ensure that a

defendant is neither unfairly stigmatized nor arbitrarily

deprived of his or her property.         See Masaki, 71 Haw. at 6, 780

P.2d at 570.   Accordingly, this court has imposed a clear and

convincing standard of proof, the highest civil standard of

proof, for all punitive damage claims.         Id. at 16, 708 P.2d at

575.
           The plaintiff must prove by clear and convincing evidence
           that the defendant has acted wantonly or oppressively or
           with such malice as implies a spirit of mischief or criminal
           indifference to civil obligations, or where there has been
           some willful misconduct or that entire want of care which
           would raise the presumption of indifference to consequences.

Id. at 16-17, 780 P.2d at 575.       The clear and convincing evidence

standard requires “that degree of proof which will produce in the

mind of the trier of fact a firm belief or conviction as to the

allegations sought to be established, and requires the existence

of a fact be highly probable.”       Id. at 15, 780 P.2d at 574.          That




                                    17
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

standard was applied in this case.12

            Once a punitive damages award has been rendered, the

magnitude of the award is subject to review at the trial court

level as well as appellate review.         On appeal, we analyze whether

the damages awarded by the jury were “‘palpably not supported by

the evidence, or so excessive and outrageous when considered with

the circumstances of the case as to demonstrate that the jury in
      12
            Jury instructions serve as an additional safeguard with respect to
the magnitude of a punitive award. In this case, the court instructed the
jury as follows:

            The proper measure of punitive damages is 1, the degree of
            intentional, willful, wanton, oppressive, or malicious
            conduct; 2, the amount of money required to punish the
            defendant, considering his financial condition, without
            considering the value of either Honolulu Park Place or the
            Kaneohe property; and 3, the reasonable and necessary
            expense of litigation, including attorney’s fees, expert
            witness fees, and the inconvenience and time involved in
            preparing for trial.

Although this instruction properly stated the law, more explicit jury
instructions would provide an additional procedural safeguard. For example,
Illinois Pattern Civil Jury Instruction 35.00 (2007) provides:

            In arriving at your decision as to the amount of punitive
            damages, you should consider the following three questions.
            The first question is the most important to determine the
            amount of punitive damages:

            1. How reprehensible was [(defendant’s name)] conduct?

            On this subject, you should consider the following:

                  a) The facts and circumstances of defendant’s conduct;
                  b) The [financial] vulnerability of the plaintiff;
                  c) The duration of the misconduct;
                  d) The frequency of defendant’s misconduct;
                  e) Whether the harm was physical as opposed to
                  economic;
                  f) Whether defendant tried to conceal the misconduct;
                  g) [other]

            2. What actual and potential harm did defendant’s conduct
            cause to the plaintiff in this case?

            3. What amount of money is necessary to punish defendant and
            discourage defendant and others from future wrongful conduct
            [in light of defendant’s financial condition]?

                                     18
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

assessing damages acted against rules of law or suffered their

passions or prejudices to mislead them.’”           Kang, 59 Haw. at 663,

578 P.2d at 292 (quoting Vasconcellos v. Juarez, 37 Haw. Terr.

364, 366 (1946)).

B.    The Punitive Award in This Case

            With the twin interests of punishment and deterrence in

mind, and considering the Kekonas’ substantial attorney’s fees

and the presence of several aggravating factors, we conclude that

the evidence presented to the third jury adequately substantiated

the $1,642,857.13 punitive damages award that the jury rendered.

      1.    Attorney’s Fees

            As a starting point, the punitive award contains a

sizable component that corresponds to the Kekonas’ two decades of

attorney’s fees.      See Lee v. Aiu, 85 Hawai#i 19, 936 P.2d 655

(1997) (uncompensated attorney’s fees may comprise a portion of a

punitive damages award).        In Lee, this court adopted “the

majority view that a jury should be allowed to consider a

plaintiff’s attorney fees in determining the amount of a punitive

damages award.”      85 Hawai#i at 34, 936 P.2d at 670 (citing

Masaki, 71 Haw. at 8 n.2, 780 P.2d at 572 n.2; Kunewa v. Joshua,

83 Hawai#i 65, 77, 924 P.2d 559, 571 (App. 1996)).            There are two

limitations: First, “[w]hen considering attorney’s fees in

calculating the amount of the punitive damage award, the fee

amount must be ‘reasonable and necessary.’”            Id. at 35, 936 P.2d


                                      19
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

at 671 (citation omitted).      Second, “[a]ttorneys’ fees cannot be

awarded in addition to exemplary damages; rather, they must

constitute the whole of the punitive damage award or be accounted

for as a portion of the total punitive damage award.”            Id.; see

also Romero, 80 Hawai#i at 458-59, 911 P.2d at 93-94.

          In this case, the Kekonas presented sufficient evidence

for the jury to conclude that they had accrued $600,000 in

attorney’s fees and expenses over fourteen years of litigation.

Their attorney’s fees reasonably corresponded to the extensive

discovery required to expose the fraudulent transfer, three jury

trials, the cost of hiring expert witnesses, voluminous pre-trial

and post-trial motions, and several appeals to the ICA and to

this court.   Although Bornemann attempted to impeach Mrs. Kekona

because she did not introduce written documentation of the

attorney’s fees she incurred, the testimony of a single witness,

if found credible by the jury, constitutes sufficient evidence to

support a finding.    See In re Doe, 95 Hawai#i 183, 196-97, 20

P.3d 616, 629-30 (2001).      Here, Mrs. Kekona’s testimony regarding

the attorney’s fees she had incurred as a result of Bornemann’s

conduct was sufficient to sustain $600,000 of the punitive award.

          Bornemann argues that the Kekonas have grossly

exaggerated their fees and costs.        First, he argues that the fees

incurred were not solely incurred against him, and that large

portions corresponded to litigation against other defendants.

However, it is well settled that “where the wrongful act of a

                                    20
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

defendant causes a plaintiff to engage in litigation with a third

party in order to protect his or her rights or interests,

attorney’s fees incurred in litigating with that third party may

be chargeable against the wrongdoer as an element of the

plaintiff’s damages.”      Lee, 85 Hawai#i at 33, 936 P.2d at 669.

              Second, Bornemann argues that some of the attorney’s

fees corresponded to the original jury trial in the Hanauma Bay

case.      At trial, Bornemann could have cross-examined Mrs. Kekona

on that point, but he did not. “[I]f a party does not raise an

argument at trial, that argument will be deemed to have been

waived on appeal.”      State v. Moses, 102 Hawai#i 449, 456, 77 P.3d

940, 947 (2003).

              Third, Bornemann cites the ICA’s 2006 Memorandum

Opinion as evidence that only $200,000 in fees had been incurred

over the course of the first two trials.          Bornemann argues that

the additional $400,000 claimed by Mrs. Kekona “defies logic or

belief.”      Again, this point could have been raised in cross-

examination to impeach Mrs. Kekona’s testimony, but was not.13

              In sum, $600,000 of the $1,642,857.13 punitive award is

justified as compensation for attorney’s fees and costs.

      2.      The Remainder of the Punitive Award

              The remaining question is whether Bornemann’s conduct

justified a $1,042,857.13 punitive award, which is roughly four


      13
            Neither Bornemann’s second nor his third argument were raised in
his post-trial motion to amend the verdict.

                                     21
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

times as large as the $253,000 compensatory award in this case.14

Based on the presence of several aggravating factors, we conclude

that it does.

            a.    Fraudulent Transfers

            Fraudulent transfers are a common method of shielding

assets from creditors and other individuals with legitimate

claims to property.15     There is a considerable incentive to

defraud because fraudulent transfers are easy to promulgate but

difficult to prove: a fraudulent debtor boasts an apparently

valid deed while the defrauded creditor must confront the reality

that “the intent to hinder, delay, or defraud creditors is seldom

susceptible of direct proof.”        Uniform Fraudulent Transfer Act,

Prefatory Note at 4 (1984).       Further, HRS § 651C-8 (Supp. 1985)

limits a defrauded creditor’s actual damages to “the value of the

asset transferred . . . or the amount necessary to satisfy the

creditor’s claim, whichever is less.”16         In other words, at worst

the fraudulent debtor is forced to pay what he or she already


      14
            Although the ICA vacated the $253,000 special damages award, the
$253,000 figure still serves as a fair estimation of the statutory interest
damages that accrued as of the date of the third jury’s verdict.

      15    Fraudulent transfers have been prevalent throughout the entirety
of the American judicial tradition. In 1918, the first uniform act codified
the “better” decisions of several states that had applied England’s Statute of
13 Elizabeth. The act was updated in 1984 and subsequently adopted by Hawai#i
and 42 other states. See Uniform Fraudulent Transfer Act, Prefatory Note at 4
(1984).

      16    The availability of punitive damages is not constrained by HRS §
651C-8 because the UFTA contains a savings clause that provides: “Unless
displaced by the provisions of this chapter, the principles of law and equity
. . . supplement its provisions.” HRS § 651C-10.


                                     22
    *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

owed.      Without the possibility of significant punitive damages,

it would be difficult to deter this conduct.
              We conclude that a fraudulent transfer promulgated with

the intent required to impose punitive damages justifies a

punitive award at a 2:1 ratio to the actual damages suffered by

the plaintiff.17     This amount is supported by comparison to “the

civil or criminal penalties that could be imposed for comparable

misconduct.”      BMW, 517 U.S. at 583.     The Hawai#i legislature has

declared that treble damages (i.e. a 2:1 ratio) are an

appropriate sanction for unfair, deceptive, or fraudulent acts

committed in the course of commerce.         See HRS § 480-13(b)(1)

(Supp. 2005) (punishing deceptive practices with the greater of

“threefold damages” or “$1,000” in addition to “reasonable

attorney’s fees” and the “costs of suit”).

              In this case, Bornemann’s decision to sign confirmatory

quitclaim deeds immediately after he was served as a defendant in

the Kekonas’ fraudulent transfer lawsuit illustrates an

intentional decision to hinder the Kekonas’ attempt to collect a

legitimate debt.      See BMW, 517 U.S. at 576 (“[I]nfliction of

economic injury, especially when done intentionally through

affirmative acts of misconduct or when the target is financially

vulnerable, can warrant a substantial penalty.” (internal

citation omitted)).      The third jury was justified in imposing


      17
            This results in an award of treble damages once the compensatory
and punitive awards are combined.

                                     23
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

$506,000 in punitive damages against Bornemann based solely on

his decision to participate in a fraudulent transfer “with such

malice as implies a spirit of mischief or criminal indifference

to civil obligations.”     Masaki, 71 Haw. at 16-17, 780 P.2d at

575.

           b.   Aggravating Factors

           The Hawai#i legislature has repeatedly declined to cap

punitive damages at treble damages.        See Denise E. Antolini,

Punitive Damages in Rhetoric and Reality: An Integrated Empirical

Analysis of Punitive Damages Judgments in Hawai#i, 1985-2001, 20

J.L. & Pol’y 143, 189-207 (Spring 2004) (explaining that the

Hawai#i legislature declined to enact proposed bills that would

have capped punitive damages at either twice or three times the

compensatory award in 1991, 1993, 1996, 1997, 1998, 1999, and

2001).   Accordingly, higher ratios of damages may be imposed to

punish and deter aggravated misconduct.         In this case, the

remaining $536,857.13 of the punitive damages award is supported

by the presence of several aggravating factors.

           First, Bornemann engaged in a pattern of repeated

conduct with knowledge that his actions would cause substantial

civil harm to the Kekonas.      See BMW, 517 U.S. at 576 (“[E]vidence

that a defendant has repeatedly engaged in prohibited conduct

while knowing or suspecting that it was unlawful would provide

relevant support for an argument that strong medicine is required


                                    24
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

to cure the defendant’s disrespect for the law.”).           Evidence at

trial suggested that in addition to executing multiple fraudulent

deeds to the Kâne#ohe property, Bornemann took a mortgage on a

substantial portion of Abastillas and Smith’s personal property,

signed a blank promissory note, filed fraudulent tax returns,

accepted “pass-through” rent payments, filed a “sham” lawsuit,

and attempted to drain the Kâne#ohe property of equity by

allowing it to fall into foreclosure, all so that the Kekonas

would be unable to collect on their original judgment.            Indeed,

the majority of these actions occurred after Bornemann had

received and read the Kekonas’ fraudulent transfer lawsuit.

           Second, Bornemann harmed an elderly and financially

vulnerable couple.    See BMW, 517 U.S. at 576, 588 (characterizing

conduct that targets elderly or financially vulnerable

individuals as “the most serious”); Campbell v. State Farm Mut.

Auto. Ins. Co., 98 P.3d 409, 418 (Utah 2004) (holding that

financial misconduct by an insurer that targeted a financially

and emotionally vulnerable family warranted punitive damages at a

9:1 ratio) cert denied, 543 U.S. 874 (2004); cf. HRS § 480-

13(b)(1) (providing a damages enhancement for elderly plaintiffs

victimized by deceptive practices); HRS § 480-13.5 (providing

additional civil penalties of up to $10,000 per deceptive act

against an elder).    Bornemann’s misconduct occurred in the

immediate wake of intense litigation wherein the Kekonas incurred


                                    25
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

substantial litigation fees and costs.         The evidence suggests

that the defendants saw the Kekonas’ unique vulnerability and

sought to exploit it.     Because of Bornemann’s participation in

the fraudulent transfer of the Kâne#ohe property, the elderly

Kekonas could not collect on their judgment and had to sign over

their three-bedroom retirement home on the island of Hawai#i to

their original attorney.      Mr. Kekona died during the pendency of

litigation without collecting anything on the original judgment

and with his retirement plans greatly disrupted.           The Kekonas

were forced to consign years of their retirement to full-scale

litigation in order to recover amounts that they were

legitimately owed.

            Considered in its entirety, the record supports the

punitive damages awarded by the third jury.          Six hundred thousand

dollars of the award is justified as compensation for the

Kekonas’ attorney’s fees and costs.        Five hundred and six

thousand dollars of the award is justified as a means to deter

and punish Bornemann’s intentional participation in a fraudulent

transfer.   The remainder is justified as a means to punish

aggravated misconduct that included targeting an elderly and

financially vulnerable couple, and engaging in repeated unlawful

conduct with knowledge of the civil harm that conduct created.

In sum, we are left with the firm belief that $1,642,857.13

reflects “[t]he degree of malice, oppression, or gross negligence


                                    26
     *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

which forms the basis for the award and the amount of money

required to punish the defendant.”          Kang, 59 Haw. at 663, 578

P.2d at 293 (citation and quotation marks omitted).

C.    The Punitive Damages Award Survives Federal Due Process
      Review

            Although “States possess discretion over the imposition

of punitive damages, it is well established that there are

procedural and substantive constitutional limitations on these

awards.”    State Farm, 538 U.S. at 416.         “The Due Process Clause

of the Fourteenth Amendment prohibits a State from imposing a

‘grossly excessive’ punishment on a tortfeasor.”             BMW, 517 U.S.

at 562.    “Elementary notions of fairness enshrined in our

constitutional jurisprudence dictate that a person receive fair

notice not only of the conduct that will subject him [or her] to

punishment, but also of the severity of the penalty that a State

may impose.”     Id. at 574.     “To the extent an award is grossly

excessive, it furthers no legitimate purpose and constitutes an

arbitrary deprivation of property.”          State Farm, 538 U.S. at 417.

            Federal due process review is de novo, Cooper Indus.,

532 U.S. at 435, and is based on three guideposts: (1) the degree

of reprehensibility of the defendant’s conduct; (2) the ratio of

the punitive damages award to the harm suffered by the plaintiff;

and (3) a comparison to the civil penalties authorized or imposed

in comparable cases.       See BMW, 517 U.S. at 575.       Given that these

guideposts were considered at length in our state law analysis,


                                      27
   *** FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***

and mindful of the de novo standard required by the Supreme

Court, we conclude that the punitive damages awarded by the third

jury did not violate Bornemann’s federal due process rights.

                            IV. CONCLUSION

           For the foregoing reasons, we vacate the ICA’s

September 16, 2013 Judgment on Appeal to the extent that it

vacated the punitive damages award against Bornemann and remand

to the circuit court for further proceedings consistent with this

opinion.

Fred Paul Benco                          /s/ Mark E. Recktenwald
for petitioners
                                         /s/ Paula A. Nakayama
Peter Van Name Esser
for respondent                           /s/ Sabrina S. McKenna
Michael Bornemann, M.D.
                                         /s/ Richard W. Pollack

                                         /s/ Rom A. Trader




                                    28